DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.
 
Status of Claims
Claims 11-27 are pending. Claims 11 and 21 have been amended. Claims 24-27 are new. Claims 11-27 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 and 21 recite “the server”, which lacks antecedent basis. It is unclear what the term “the server” is referring to. Clarification is required. Claim 22 which is dependent on claim 21 is similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen et al. (WO 2015/022318 A1) in view of Burg et al. (U.S. 2015/0308961 A1), Brown (U.S. 2016/0187263 A1), Ozcan et al. (U.S. 2013/0203043 A1), Myers et al. (WO 2014/080212 A2) and Mott (U.S. 2009/0154776), as evidenced by Rundström et al. (US20110076691A1).
Lukkarinen et al. teach methods of testing for the presence, absence, or concentration a biomarker or biomarkers using images of the test by a smartphone (i.e., image analysis of medical test results; see the abstract; page 1, lines 1-10; pages 2-3; Fig. 2B and accompanying legend; page 10, line 10 to page 11, line 2). 
Lukkarinen et al. teach that the server may contain an image processing unit that receives additional information to determine the purpose of the test, for example, if there are different tests for different purposes, the image processing unit may be configured to determine the purpose of the test from the received image, for example by means of some additional information, like a barcode, a type/purpose identifier, etc., or the user may have been prompted to select the purpose amongst shown options or to input some identification information of the test, or any other convenient way may be used for identifying the purpose of the test (see page 20, lines 1-9 and page 11, lines 3-27), thereby reading on “receiving an image of a testing device, the image including at least one indicator of at least one test function indicator on a surface of the testing device for performing a selection of the one of a plurality of medical test functions, selecting at least one of the plurality of medical test functions for performance responsive to the at least one indicator in the image”. In addition, it is well known in the art that at least one indicators on the outer surface of the housing can be used to identify the test function as evidenced by Rundström et al. (Rundström, [0037] and Fig. 1 shows a test device containing two test strips and the outer surface of the housing top 13 may be provided with indicia 15 adjacent each result window in order to distinguish the locations of the respective species of IgE antigens; the indicia may comprise text, graphics, icons, or any combinations thereof).
Lukkarinen et al. teach that their mobile device application may include a user interface for starting a analyzer tool and for outputting results (page 2, lines 25-26; page 3, lines 1-9; page 10, lines 20-21; page 11, lines 3-6; page 12, lines 24-26; page 13, lines 4-6; page 16, lines 26-31; page 20, lines 10-17; page 21, line 3; claim 13). For example, the user interface may allow the user to select amongst different use options of the tool (ibid at page 12).
Lukkarinen et al. further teach that the server is configured to perform image processing on the images, including using adaptive thresholding to bring out pixels that are darker than most of the surrounding pixels in order to find the reaction line area and background areas on the test strip (i.e., determine color values for a plurality of pixels of the image; see page 14, line 27 to page 15, line 5, and Fig. 3). It is noted that Lukkarinen et al. refer here to black, white and gray, which would be considered “color values” when this terminology is given its broadest reasonable interpretation; Lukkarinen refer here to “even-colored backgrounds”. Furthermore, the reference elsewhere explicitly teaches that changes in color can be used for detecting the results of the test (page 5, lines 31-33; page 6, lines 1-7).
While Lukkarinen et al. do not use the specific claim language of determining certain pixels as “outliers” or of discarding the outliers (as recited in claim 1), as above the reference teaches, “using a threshold value” to “bring out” (i.e. determine) pixels that are darker than most of the surrounding pixels (paragraph bridging pages 14-15). Therefore, it is clear that the reference is discarding pixels that are excluded by the threshold. The pixels that are brought out using the threshold are then used to calculate the reaction level (ibid and page 15). The pixels that do not satisfy the applied threshold read on the instantly recited “outliers”.
When the reaction lines are found, the grey levels (values) of the boxes are obtainable; one can then use four mean grey levels to calculate a mean reaction level (i.e., normalizing the color values into a normalized color value; see pages 15-18; Fig. 6, step 610; Fig. 7, step 713). In particular, the reaction level is normalized in that it is obtained by considering the reaction line as well as background data. Additionally, the reaction level may be said to be normalized in that the measured test strip data is converted from imaged pixel data into analyte concentration level.
Lukkarinen et al. further teach that the server apparatus can then compare the reaction level (normalized value) to limits, such as a normal level, thereby reading on a control value as claimed. See page 7, lines 10-13; page 18, line 30 to page 19, line 6; page 7, line 34 to page 8, line 7; page 9, lines 27-33. 
For example, the reaction level can be compared to levels of 350 nmol/ml or 700 nmol/l. Lukkarinen et al. convey comparing the amount of a biomarker to a normal level, which the ordinary artisan would immediately understand to refer a normal level of that biomarker, i.e. a control value that is particular to the particular medical test being run. Lukkarinen et al. further teach that the server apparatus can then output a corresponding test result and/or a conclusion drawn from the test results (ibid and Fig. 6, steps 611-612; page 2, steps d)-e); page 7, lines 7-13; page 7, lines 17-21; page 7, line 32 to page 8, line 7).
The mobile device application is configured to then receive the test results from the server, thereby helping the user to detect the physiological status of the patient or pet (i.e., providing a condition indicator; see page 2, lines 1-3; page 10, lines 10-16; page 20; and also at Fig. 6, steps 611-612; page 2, steps d)-e); page 7, lines 7-21; page 7, line 32 to page 8, line 7). More particularly, the test results may indicate the presence or absence of biomarkers which are measured and evaluated as indicators of normal or pathogenic processes (ibid and page 7, line 32 to page 9; claim 1). 
Lukkarinen et al. for example teach outputting conclusions regarding ovulation based on a certain concentration of progesterone (page 7, lines 17-21) or regarding the subject’s stress level (page 9, lines 27-33). Both of these would read on providing a condition indicator, wherein the condition indicator indicates the likelihood of the presence of a medical condition. However, the reference contemplates various other biomarkers and medical conditions/ dysfunctions (pages 8-9).
Lukkarinen et al. therefore teaches a system substantially as claimed in which the server is configured to compare the test result/ reaction level to limits, such as a normal control value. Furthermore, Lukkarinen et al. teach normalized control levels in that the levels are reported in concentration units rather than as raw image pixel data. See page 7, lines 10-13; page 18, line 30 to page 19, line 6; page 7, line 34 to page 8, line 7; page 9, lines 27-33.
While Lukkarinen et al. teach that that changes in color can be used for detecting the results of the test, the reference does not specify RGB color, and therefore Lukkarinen et al. does not specifically teach receiving an RGB image including a plurality of pixels each having an RGB value associated therewith, identifying RGB color values for a plurality of pixels in a test line region, determining RGB color values, or creating a normalized RGB color value relative to a particular color of RGB color values. Lukkarinen does not expressly refer to determining and discarding pixel “outliers”. Additionally Lukkarinen does not specify that the condition indicator indicates a likelihood of a presence of a medical condition responsive to the comparison of the normalized RGB value with the control normalized RGB value.
In other words, Lukkarinen et al. teach ultimately arriving at a single test result level based on the processed image, but do not teach that the level is obtained according to the detailed steps claimed.
Burg et al. teach a test strip device (diagnostic instrument 10) containing a plurality of immunoassay test strips 14 (Fig. 1, [0047]). This allows for a single patient sample to be tested for a variety of diseases and patient conditions, so as to increase the likelihood that a variety of conditions may be identified during a testing activity [0046], [0048]. Burg et al. teach that their test strip device is configured so that a digital image of the device may be captured using for example a smart phone [0051].
Burg et al. also teach using a camera to capture digital images of the test strips in color [0010], [0014]-[0015], in which the color images may be in the RGB color space [0027]-[0029], [0049], [0074], [0079], [0104]-[0105], [0114], [0119], [0123], [0124], Figs 10-12.
Additionally, Burg et al. teach that the test strips can include an unique identification label (UID) 24 that may contain certain identification information about the test strip 10, such as a list of the analytes that are best tested and other identifying information ([0050] and Fig. 1). The UID may be associated with information that is stored elsewhere, such as a server. The identification information may be used in validation processes to ensure the diagnostic instrument 10 is suitable for the tests being performed and to ensure that it is safe to use, in good working condition, or to resolve other issues which may impact quality and reliability of the test results ([0050]).
Brown also pertains to an analogous test strip system having a mobile device application (software application of smartphone) by which a user uploads data to a server, including for example uploading an image of the test strip medium to the server (see especially the abstract, [0007], [0016], [0025], [0028], [0031]-[0033], [0036]-[0037], [0045]-[0046], [0073]). The user launches the mobile application and then may select/identify the test type ([0055]-[0056], Fig. 3, [0043], [0087]), which may then be uploaded to the server from the phone [0046], [0033]. Brown contemplate medical testing (see, e.g., [0004], [0017]-[0018], [0033]-[0044], [0087]), such that the reference fairly teaches a plurality of test types that are “selectable medical test functions”. 
Similarly, Ozcan et al. also teach methods that take advantage of a mobile phone having a camera for reading rapid diagnostic tests (RDTs), such as lateral flow tests/ immunochromatographic strip tests. See abstract and [0005], [0009]. Ozcan et al. teach a mobile phone application having a user interface through which a user can be provided with a pull-down menu of pre-configured RDT tests that the user can browse and select the appropriate test kit [0064], Fig. 7C. Ozcan et al. further teach that when the user decides on a new test, the mobile device app accesses the camera, making clear that the mobile device app is configured to receive the user selection [0065]. Furthermore, after the user selects the type of test (see Fig. 7C) then the mobile app user interface displays information relating to the selected test (Fig. 7E), thereby reading on the mobile app being configured to “switch” between tests based on the selection, in that the mobile app displays information based on the type of test (e.g., malaria test) that was selected by the user. The test results may be sent to a remote server 90 (see, e.g., [0066]). Ozcan et al. also contemplate medical testing (see, e.g., abstract, [0003], [0005], [0064]), such that the reference in teaching a plurality of selectable test kits thereby fairly teaches a plurality of selectable medical test functions.
Ozcan et al. further teach that “the average column pixel intensity per row is obtained” and “every pixel that is less than 90% of this value is zeroed in order to remove the parts of the image which do not carry any useful information such as the background” [0060], thereby reading on determining and discarding outlier pixels.
Myers et al. also pertains to test strip systems which may be read using a mobile device (abstract, page 6, Fig. 1), in which a color change of the capture area on the test strip is used to indicate the presence of target analyte (paragraph bridging pages 3-4). Specifically, the color change may be determined as RGB values (paragraph bridging pages 10-11, page 16; Fig. 1) and a plurality of pixels are contained in an image (page 13, ln. 31-32). Therefore, Myers also teaches that the RGB image including a plurality of pixels each having an RGB value associated therewith.
Additionally, Myers further teach that a particular marker may prompt color analysis data for a particular color region to read (page 16, first paragraph). For example, for a particular marker the color analysis might involve reading the Green and Blue channels (i.e., particular colors). Myers further teaches the colour analysis information may provide information defining how to relate the coloured measured to SI units, such as a ratio of colour change to response. For example a light red, of a predetermined colour value, may represent l ng/ml whereas a dark red, having another colour value, 14 ng ml (i.e., a normalized color value is created relative to a particular color of the RGB color values). The colour value of the responsive region may be scaled according to a predetermined equation which may be a polynomial equation, although other equations may be used (page 16, ln. 9-10). See also paragraph bridging pages 10-11 discussing transforming the hue measurements (e.g. RGB measurements) into a value with units, for example ng/ml, which is indicative of the concentration of target analyte in the sample. Therefore, Myers teaches the limitations of creating a normalized RGB value from the RGB color values of the responsive region, wherein the normalized RGB value is created relative to a selected color of the red, green and blue color values of the RGB color values and based upon each of the RGB color values of the responsive region.
Mott et al. also pertains to color imaging of test strips, and teach due to potential inaccuracies in spot location, fuzzy spot boundaries, or imaging sensor noise, some of the pixels contained within a selected area should not be included [0058]. Mott et al. teach discarding the ten percent brightest pixels and the ten percent darkest pixels inside the spot area. Thus, Mott fairly teaches discarding outlier pixels in the test region. It is noted that although the test regions of the test strips of Mott are shaped in the form of spots, these test regions are analogous to the test lines of Lukkarinen. 
It would have been obvious to receive color images that are RGB color images, and likewise to determine and normalize RGB color values because of the art-recognized suitability of RGB color for the same purpose of detecting color changes. In particular, when taken together with the teachings of Burg et al. and Myers et al., who each indicate that images of test strips may be taken as RGB color (and especially Myers et al. who also teach taking RGB images using a smart phone as in Lukkarinen; and the RGB images including a plurality of pixels each having an RGB value associated therewith), one of ordinary skill in the art would have found it obvious to select RGB color as a known means of detecting, storing, and manipulating color changes observed on the test strip.
One skilled in the art would have had a reasonable expectation of success as Lukkarinen already contemplate that one may detect color changes on a test strip, take images thereof and perform subsequent numerical manipulations of the color change data; and RBG was a known way of expressing color data for digital images (as taught by each of Burg et al. and Myers et al.).   
It would also have been obvious to determine and discard outlier pixels in a test line region as claimed by applying the known techniques of Ozcan et al. and/or Mott et al., so that background and parts of the image that do not contribute useful information would not interfere with the analysis (Ozcan), as well as so that inaccuracies due to factors such as sensor noise could be compensated for (Mott). It would have been obvious to discard outlier pixels from within the test lines by adapting the known technique of Mott et al. of discarding the ten percent brightest pixels and the ten percent darkest pixels inside the test area, which in the case of Lukkarinen is a test line, so that inaccuracies may be avoided and only valid data are used in the analysis and unwanted parts of the image that might not contribute useful information do not interfere with the analysis.  
It is also noted that although Lukkarinen does teach normalized color values as discussed above, Mott also provides further emphasis of such a technique, in teaching computing the mean reflected intensity as the value most representative of the color intensity of the spot [0058]. In other words, Mott teaches averaging the pixels within the test region (after subtracting twenty percent of the pixels as outliers, to avoid inaccuracies), thereby creating a normalized value of the remaining pixels. This mean normalized value for the sample region is then compared to that of a control region, in order to indicate the presence of one or more targets in the sample [0038], [0045], [0061].
Accordingly, it would also have been obvious to arrive at the claimed steps of creating a normalized value as claimed, by applying the known technique of Mott of averaging pixels in the test region (which is a test line in the case of Lukkarinen) as a known way of manipulating test strip image data in order to successfully interpret the results of the test.
With respect to the creation of a normalized RGB color value relative to “a particular color”, it would have been further obvious to arrive at this feature by applying the known technique as taught by Myers, who teach that a single value can be created using for example only green and blue channels and relate the coloured measured to SI units (for example, a light red, of a predetermined colour value, may represent l ng/ml whereas a dark red, having another colour value, 14 ng ml). One skilled in the art would have been motivated to do this because of the art-recognized suitability of using a single color channel in order to associate image data with a particular marker so that the test results for that marker can be readily interpreted based on a particular color (as in Myers).
With respect to the recitation that comparing by the server to a control level is “based on the selection of one of the plurality of medical test functions”, it would have been further obvious to arrive at this feature by configuring the server to compare a test result to a control level for the particular medical test being conducted (i.e., the particular biomarker being tested for). As above Lukkarinen et al. make clear that their server apparatus can compare the reaction level (single value) to limits, such as a normal level, thereby reading on a control value; and the ordinary artisan would have found it obvious to compare to a normal level of the particular biomarker being measured. When configuring the system to allow the user to select the test to be performed as analyzed in detail above, it would have been further obvious to take this information into account and to compare against a control value relevant to that selected test, i.e. a control value for the biomarker being assayed, depending on the user-selected test. One would have been motivated to do this in order to determine if the results of the test are normal for the particular test being run, or alternatively if the measured level is abnormal for the test. 
With respect to the recitation that condition indicator indicates a likelihood of a presence of a medical condition “responsive to the comparison of the normalized RGB value with the control normalized RGB value”, Lukkarinen et al. teach outputting conclusions regarding ovulation based on a certain concentration of progesterone (page 7, lines 17-21) or regarding the subject’s stress level (page 9, lines 27-33). Both of these would read on providing a condition indicator, wherein the condition indicator indicates the likelihood of the presence of a medical condition. Additionally, It would be obvious to determine a medical condition responsive to the comparison of the normalized RGB value with the control normalized RGB value as taught by Mott, to arrive at the claimed invention, for the purpose of accurately determine the concentration of a target compound in a liquid sample as taught by Mott (Mott, Par. 7).

With respect to claim 12, Lukkarinen et al. teach test strips comprising a sample pad (page 26, item 4), a conjugate pad containing particles for labeling antibody or analyte (page 26, items 3 and 5) and a membrane having viewable/ visible test and control lines (page 26, item 6). See also pages 26-27 and Fig. 1. 
With respect to claim 13, Lukkarinen et al. teaches as above that the server is capable of data exchange with the mobile device having an executable application for performing tests for one or more biomarkers (see, e.g., abstract, page 1, lines 8-10; page 2, lines 1-3; page 8, lines 13-16; page 10, lines 10-16; page 11, lines 3-27). The app is configured to receive results from the server (page 10, lines 10-16). 
However, Lukkarinen et al. does not specify that the server is configured to provide the app with data relating to each of a plurality of selectable test functions.
Burg et al. also pertains to systems for imaging of test strips, whereby the test strip can include an unique identification label (UID) 24 that may contain certain identification information about the test strip 10, such as a list of the analytes that are best tested and other identifying information ([0050] and Fig. 1). The UID may be associated with information that is stored elsewhere, such as a server. The identification information may be used in validation processes to ensure the diagnostic instrument 10 is suitable for the tests being performed and to ensure that it is safe to use, in good working condition, or to resolve other issues which may impact quality and reliability of the test results.
In addition, Brown also teaches that a set of instructions for a test may be downloaded to a smart phone app from a server ([0031]; see also at [0028]), thereby reading on data/ application data relating to a medical test functions. Similarly, Brown teaches that a message regarding the test the user is performing can be sent from the server to the smart phone [0033]. For example, messages relating to recalls or to indicate a strip is from a bad lot or is expired may be sent from the server ([0037], [0039], [0061]) which would also read on data/ application data relating to a medical test functions.
It would have been obvious to one of ordinary skill in the art to configure the server of Lukkarinen et al. so as to be able to provide additional information regarding the tests to be performed to the mobile application so that the end user could readily obtain information such as what analytes a test strip will test for, whether a test strip is expired or if the test strip is in good working condition as taught by Burg, and/or instructions for performing the particular test(s) to be completed by the user as taught by Brown. More particularly, it would have been further obvious to one of ordinary skill to configure the server to provide, to the mobile device application, data/ application pertaining to the plurality of medical test functions as taught by Burg in order to provide the user with a set of instructions for performing the particular test(s) to be completed by the user as taught by Brown, thereby aiding the user in performing the test(s). As another example, one skilled in the art would have been motivated to configure the server to transmit such information to the mobile app for validation purposes in order to assure the quality and reliability of the test results as taught by Burg; and/or to aid the user in performing the test(s) by providing instructions as taught by Brown. 
One skilled in the art would have had a reasonable expectation of success as the server of Lukkarinen et al. is capable of exchanging information with the mobile app, and furthermore because Burg et al. and Brown pertain to the same type of testing device exemplified in Lukkarinen et al. (i.e., a test strip device).
With respect to claims 15-17, Lukkarinen et al. teach that the test results can be quantitative or qualitative, for example in the form of exact biomarker concentrations (i.e., quantitative result, also reading on “reaction rating” when this terminology is given its broadest reasonable interpretation) or in the form of a low or high amount of biomarker, or the presence or absence of a biomarker (i.e., qualitative result). See page 7, lines 3-12.
With respect to claims 24 and 27, Lukkarinen et al. teach that the server may contain an image processing unit that receives additional information to determine the purpose of the test, for example, if there are different tests for different purposes, the image processing unit may be configured to determine the purpose of the test from the received image, for example by means of some additional information, like a barcode, a type/purpose identifier, etc., or the user may have been prompted to select the purpose amongst shown options or to input some identification information of the test, or any other convenient way may be used for identifying the purpose of the test (see page 20, lines 1-9 and page 11, lines 3-27), thereby reading on “receiving an image of a testing device, the image including at least one indicator of at least one test function indicator on a surface of the testing device for performing a selection of the one of a plurality of medical test functions, selecting at least one of the plurality of medical test functions for performance responsive to the at least one indicator in the image”. In addition, it is well known in the art that multiple indicators on the outer surface of the housing can be used to identify the test function of two test strips as evidenced by Rundström et al. (Rundström, [0037] and Fig. 1 shows a test device containing two test strips and the outer surface of the housing top 13 may be provided with indicia 15 adjacent each result window in order to distinguish the locations of the respective species of IgE antigens; the indicia may comprise text, graphics, icons, or any combinations thereof).
Although Lukkarinen et al. do not specifically teach the RGB image including a first indicator associated with a first medical test function and a second indicator associated with a second medical test function, however, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 VI. B.). In this case, it would have been obvious to one of ordinary skill in the art to place two indicators on the two test strips of Lukkarinen et al. in view of Burg and Brown, to arrive at the claimed invention, for the purpose of proper identifying the test type as taught by Lukkarinen et al. (page 20, lines 1-9 and page 11, lines 3-27) and Burg (Burg, [0050]. 
Similar, with respect to claims 25 and 26, Lukkarinen et al. in view of Burg et al., Brown, Ozcan et al., Myers et al. and Mott et al. teach comparing the normalized RGB value to a normalized control RGB value based on the selected medical test function and providing a condition indicator, wherein the condition indicator indicates a likelihood of a presence of a medical condition responsive to the comparison of the normalized RGB value with the control normalized RGB value as outlined in detail above as applied to claim 11. Although Lukkarinen et al. in view of Burg et al., Brown, Ozcan et al., Myers et al. and Mott et al. do not specifically teach a first and a second RGB value and a first and a second condition indicator, however, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 VI. B.). In this case, it would have been obvious to one of ordinary skill in the art to place two indicators on the two test strips of Lukkarinen et al. in view of Burg and Brown, and to compare two normalized RGB value to two normalized control RGB value and to provide two conditional indicators, for the purpose of analyzing multiple test strips and same steps are being performed.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen et al. in view of Burg et al., Brown, Ozcan et al., Myers et al. and Mott et al., as applied to claim 11 above, and further in view of Van Roosmalen et al. (WO 2016/079219).
Lukkarinen et al., Burg et al., Brown, Ozcan et al., Myers et al., and Mott et al. are as discussed in detail above, which teach a method substantially as claimed in which the server is configured to compare the test result/ reaction level to limits, such as a normal control value. Furthermore, Lukkarinen et al. teach normalized control levels in that the levels are reported in concentration units rather than as raw image pixel data. See page 7, lines 10-13; page 18, line 30 to page 19, line 6; page 7, line 34 to page 8, line 7; page 9, lines 27-33.
However, the references do not specify that the control value is a normalized value of a dataset from previously conducted tests stored on a database.
Van Roosmalen et al. also pertains biomarker testing in which normalized control values are used as a point of comparison (page 5, lines 19-21; page 36, lines 25-31). Furthermore, the reference teaches that the normal control level can be a database of determinant patterns from previously tested subjects (page 79, lines 12-19; and see also at page 78, lines 14-24; and at page 44, line 31 to page 45, line 9).
It would have been obvious to apply the known technique of Van Roosmalen et al. of using a control value that is obtained from previously tested subjects, stored in a database in order to achieve the same purpose, namely to provide a point of comparison against which test results may be compared in order to interpret the significance of the test results. Put another way, although Lukkarinen et al. do not specify how their control value(s) were originally derived, one skilled in the art would have found it obvious to derive control value(s) by testing normal control subjects as a known way of obtaining appropriate control values(s). Additionally, although Van Roosmalen et al. do teach normalized control values, it is noted that Lukkarinen et al. also teach normalization of pixel image data into analyze concentration levels, and so it would have been obvious to similarly normalize the control level into molar concentration units to facilitate direct comparison with the normalized test results.
Put another way, by using normalized or common units of measurement, apples-to-apples comparison of test and control results could be readily made.
Furthermore, one skilled in the art would have had a reasonable expectation of success in storing the normalized control values in a database as Lukkarinen et al. indicate that their server apparatus may contain a database as well as memory for storing information and data (page 23).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen et al. in view of Burg et al., Brown, Ozcan et al., Myers et al. and Mott et al., as applied to claim 11 above, and further in view of Wang et al. (U.S. 7,090,802 B1).
Lukkarinen et al., Burg et al., Brown, Ozcan et al., Myers et al., and Mott et al. are as discussed in detail above regarding claim 11.  Lukkarinen et al. and Burg et al. each teach pregnancy testing (Lukkarinen at page 1, lines 14-15; page 8, line 30; page 9, lines 5-10; Burg at [0046]). However, the references fail to specifically teach a test line that includes an antibody suitable for binding with hCG.
Wang et al. teach a multi-test strip device (Figure 12) for testing a sample for a plurality of hormones, including hCG which can be used to determine pregnancy (col. 1, lines 15-21; col. 2, lines 12-14; col. 8, lines 58-63; col. 9, lines 10-12; col. 10, lines 11-18; col. 11, lines 6-20). To detect the hormones, an antigen-specific antibody capable of interacting with each hormone is included on a testing zone (abstract, col. 4, lines 44-49; col. 5, lines 2-6 and 56-60; col. 7, lines 37-44; col. 12, lines 2-12; col. 13, lines 27-32).
It would have been obvious to one of ordinary skill in the art to include an antibody suitable for binding with hCG in a test line of one of the plurality of immunoassay test strips in the methods of Lukkarinen et al., Burg et al., Brown, Ozcan et al., Myers et al. and Mott et al. in order to detect this biomarker of recognized clinical importance, and specifically so that the prior art method could be adapted for the purpose of determining pregnancy (as is contemplated by Lukkarinen and Burg). One skilled in the art would have had a reasonable expectation of success because (1) Wang indicates that it is possible to detect hCG using an antibody specific therefor in a test strip format, and (2) Lukkarinen further indicate that their methods can be used to detect “any biomarkers which have been associated with disorders”, including pregnancy (Lukkarinen at page 9, lines 5-14).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen et al. in view of Burg et al., Brown, Ozcan et al., Myers et al. and Mott et al., as applied to claim 11 above, and further in view of Reed et al. (U.S. 2017/0059566 A1) and Lanciotti et al. (“Genetic and Serologic Properties of Zika Virus Associated with an Epidemic, Yap State, Micronesia, 2007” Emerging Infectious Diseases, www.cdc.gov/eid, Vol. 14, No. 8, August 2008, pages 1232-1239, DOI: 10.3201/eid1408.080287). 
Lukkarinen et al., Burg et al., Brown, Ozcan et al., Myers et al. and Mott et al. are as discussed in detail above, which teach a method substantially as claimed but which fail to specifically teach that a test line of at least one of the plurality of test strips includes Zika virus antigen.
Reed et al. teach an immunoassay test strip device for detection of infectious agents including Zika virus [0102], [0082]. Reed et al. teach how the infectious agents may be detected by providing mobilizable anti-IgM or IgG antibody in the label zone ([0013] and [0015]) together with antigens capable of binding with antibodies directed against the infectious agent which are positioned in a test line ([0006], [0014], [0016], [0074]-[0075], [0078]). As above, Reed et al. contemplate that the infectious agent may be Zika virus [0102].
Similarly, Lanciotti et al. teach that Zika virus is a mosquito-borne flavivirus responsible for a 2007 epidemic (abstract) and further teach that infected individuals had antibodies to the virus, which could be detected by serologic testing using Zika virus antigen (see especially page 1233, “Analysis of Patient samples” and pages 1233-1234, “Serologic testing”).
It would have been obvious to one of ordinary skill in the art to provide Zika virus antigen at a test line of at least one of the plurality of immunoassay test strips in order to allow for detection of antibodies to Zika virus, and thereby detect infection with this virus which was of recognized clinical importance, being known to be responsible for epidemic disease in humans. In particular, both Reed and Lanciotti indicate that Zika virus infection may be detected by detecting antibodies to the virus, and that such antibodies can be detected using Zika virus antigen. One skilled in the art would have had a reasonable expectation of success as Reed et al. indicate that Zika virus can be detected by an immunoassay test strip device, which also describes the devices of Lukkarinen and Burg.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen et al. in view of Burg et al., Brown, Ozcan et al., Myers et al. and Mott et al., as applied to claim 11 above, and further in view of the Centers for Disease Control and Prevention (“Interim Guidelines for Pregnant Women During a Zika Virus Outbreak — United States, 2016” Morbidity and Mortality Weekly Report (MMWR), 65(2);30–33, posted online January 19, 2016, retrieved from https://www.cdc.gov/mmwr/volumes/65/wr/mm6502e1.htm on 8/5/2019, 6 pages total, hereafter, “CDC”), Wang et al. (U.S. 7,090,802 B1), Reed et al. (U.S. 2017/0059566 A1), and Lanciotti et al. (“Genetic and Serologic Properties of Zika Virus Associated with an Epidemic, Yap State, Micronesia, 2007” Emerging Infectious Diseases, www.cdc.gov/eid, Vol. 14, No. 8, August 2008).
Lukkarinen et al., Burg et al., Brown, Ozcan et al., Myers et al. and Mott et al. are as discussed in detail above. Lukkarinen et al. and Burg et al. each teach pregnancy testing (Lukkarinen at page 1, lines 14-15; page 8, line 30; page 9, lines 5-10; Burg at [0046]). However, the references fail to specifically teach a test line that includes an antibody suitable for binding with hCG and further fail to specifically teach that a test line of the test device includes Zika virus antigen.
The CDC teaches that Zika virus is a mosquito-borne flavivirus that causes disease in humans (page 1). Although severe disease requiring hospitalization is uncommon, pregnant women can be infected with Zika virus in any trimester (pages 1-2) and studies are currently underway to investigate the association of Zika virus infection and microcephaly (page 2). Testing for Zika virus infection is indicated for pregnant women with a history of travel to an area with Zika virus infection who have symptoms (pages 1-2). Zika virus testing may involve testing maternal serum samples for IgM antibody reactive with Zika virus (page 2). The CDC further recommends supportive treatment for Zika virus disease, as well as monitoring of pregnant women with serial ultrasounds (page 3).
Wang et al. teach a multi-test strip device (Figure 12) which can be used for testing a sample for a plurality of hormones, including hCG which can be used to determine pregnancy (col. 1, lines 15-21; col. 2, lines 12-14; col. 8, lines 58-63; col. 9, lines 10-12; col. 10, lines 11-18; col. 11, lines 6-20). To detect the hormones, an antigen-specific antibody capable of interacting with each hormone is included on a testing zone (abstract, col. 4, lines 44-49; col. 5, lines 2-6 and 56-60; col. 7, lines 37-44; col. 12, lines 2-12; col. 13, lines 27-32).
Reed et al. teach an immunoassay test strip device for detection of infectious agents including Zika virus [0102], [0082]. Reed et al. teach how the infectious agents may be detected by providing mobilizable anti-IgM or IgG antibody in the label zone ([0013] and [0015]) together with antigens capable of binding with antibodies directed against the infectious agent which are positioned in a test line ([0006], [0014], [0016], [0074]-[0075], [0078]). As above, Reed et al. contemplate that the infectious agent may be Zika virus [0102].
Similarly, Lanciotti et al. teach that Zika virus is a mosquito-borne flavivirus responsible for a 2007 epidemic (abstract) and further teach that infected individuals had antibodies to the virus, which could be detected by serologic testing using Zika virus antigen (see especially page 1233, “Analysis of Patient samples” and pages 1233-1234, “Serologic testing”).
It would have been obvious to one of ordinary skill in the art to adapt the methods of Lukkarinen et al., Burg et al., Brown, Ozcan et al., Myers et al. and Mott et al. so as to include a test line having an antibody that binds to hCG as well as another test line having Zika virus antigen in order to test a subject simultaneously and quickly for both pregnancy and Zika virus infection, due to the recognized concern before the effective filing date of the claimed invention regarding the association between Zika virus infection in pregnant subjects with fetal microcephaly (as taught by the CDC).
More particularly, it would have been obvious to one of ordinary skill in the art to include an antibody suitable for binding with hCG in a test line of one of the plurality of immunoassay test strips in the prior art test strip device in order to confirm pregnancy in a subject (as is also contemplated by Lukkarinen and Burg). For example, since Zika virus was known to infect at any trimester of pregnancy, it would have been obvious to test for pregnancy in subjects with possible exposure to Zika who may be pregnant so that they could receive appropriate treatment and/or counseling.
It would have been further obvious to one of ordinary skill in the art to provide Zika virus antigen at a test line of at least one of the plurality of immunoassay test strips when performing the prior art methods in order to allow for detection of antibodies to Zika virus, and thereby detect infection with this virus which was known to be responsible for epidemic disease in humans. In particular, both Reed and Lanciotti indicate that Zika virus infection may be detected by detecting antibodies to the virus, and that such antibodies can be detected using Zika virus antigen. The CDC similarly calls for detection of IgM antibodies in order to test for Zika virus, which can infect at any trimester of pregnancy. Accordingly, one skilled in the art would have found it obvious to apply the known technique of Reed and Lanciotti of using Zika virus antigen to detect antibodies to Zika virus in order to determine whether a subject is pregnant and infected with Zika virus, for example so that the pregnant subject could undergo supportive treatment and further monitoring of fetal anatomy and growth in light of the possible fetal health complications thought to be caused by the Zika virus. 
One skilled in the art would have had a reasonable expectation of success because Wang indicates that it is possible to detect hCG using an antibody specific thereof in a test strip format, similarly Reed et al. indicate that Zika virus can be detected by an immunoassay test strip device, which also describes the devices of Lukkarinen and Burg. Furthermore, Lukkarinen indicate as above that their methods can be used to detect “any biomarkers which have been associated with disorders” including pregnancy (Lukkarinen at page 9, lines 5-14). 
In summary, due to the suspected connection between Zika virus infection of pregnant subjects with fetal microcephaly, it would have been obvious to adapt the methods of Lukkarinen et al., Burg et al., Brown, Ozcan et al., Myers et al. and Mott et al., so as to simultaneously and quickly test for both pregnancy (via hCG) and for Zika virus infection (via antigen capture of anti-Zika antibodies). One would be motivated to do this so that pregnant subjects found to be infected with Zika virus could receive appropriate treatment and monitoring.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen et al. in view of Burg et al., Brown, Ozcan et al., Myers et al., Mott et al. and Jang et al. (US20080062325A1).
Regarding claim 21, it is noted that claim 21 has the same limitations as claim 11, except one additional limitation “creating a normalized RGB value between 0 and 100”. Lukkarinen et al. in view of Burg et al., Brown, Ozcan et al., Myers et al., and Mott et al. are as discussed in detail above regarding claim 11, which will not be repeated here.
Lukkarinen et al. in view of Burg et al., Brown, Ozcan et al., Myers et al., and Mott et al. do not specifically teach the limitation “creating a normalized RGB value between 0 and 100”.
Jang teaches throughout the publication an image processing apparatus includes a color extracting part that receives an image signal and extracts a color signal from the received image signal; and a converting part that detects a saturation of a pixel of the color signal, determines whether the saturation of the pixel is higher or lower than a reference saturation, increases the saturation of the pixel based on a conversion function if the saturation of the pixel is higher than the reference saturation, and decreases the saturation of the pixel based on the conversion function if the saturation of the pixel is lower than the reference saturation (Abstract).
Specifically, Jang teaches that in this exemplary embodiment, if saturation of an RGB color of 255 is normalized to 100 in the image processing apparatus 100, the reference saturation is set to the midst saturation of 50 between 0 and 100 (Par. 62, Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of modified Lukkarinen, to incorporate a step of creating a normalized RGB value between 0 and 100, as taught by Jang, to arrive at the claimed invention, for the purpose of comparing original saturation for each pixel of the color signal with reference saturation to determine whether the original saturation is low or high as taught by Jang (Jang, Par. 39). One of skill in the art would have a reasonable expectation of success in combining modified Lukkarinen with Jang because both are directed to a method of analyzing an RGB image with normalized RGB color values.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen et al. in view of Burg et al., Brown, Ozcan et al., Myers et al., Mott et al. and Jang et al., as applied to claim 21 above, and further in view of Van Roosmalen et al. (WO 2016/079219).
Lukkarinen et al., Brown, Ozcan et al., Myers et al., Mott et al. and Jang et al. are as discussed in detail above, which teach a method substantially as claimed in which the server is configured to compare the test result/ reaction level to limits, such as a normal control value. Furthermore, Lukkarinen et al. teach normalized control levels in that the levels are reported in concentration units rather than as raw image pixel data. See page 7, lines 10-13; page 18, line 30 to page 19, line 6; page 7, line 34 to page 8, line 7; page 9, lines 27-33.
However, the references do not specify that the control value is a normalized value of a dataset from previously conducted tests stored on a database.
Van Roosmalen et al. also pertains biomarker testing in which normalized control values are used as a point of comparison (page 5, lines 19-21; page 36, lines 25-31). Furthermore, the reference teaches that the normal control level can be a database of determinant patterns from previously tested subjects (page 79, lines 12-19; and see also at page 78, lines 14-24; and at page 44, line 31 to page 45, line 9).
It would have been obvious to apply the known technique of Van Roosmalen et al. of using a control value that is obtained from previously tested subjects, stored in a database in order to achieve the same purpose, namely to provide a point of comparison against which test results may be compared in order to interpret the significance of the test results. Put another way, although Lukkarinen et al. do not specify how their control value(s) were originally derived, one skilled in the art would have found it obvious to derive control value(s) by testing normal control subjects as a known way of obtaining appropriate control values(s). Additionally, although Van Roosmalen et al. do teach normalized control values, it is noted that Lukkarinen et al. also teach normalization of pixel image data into analyze concentration levels, and so it would have been obvious to similarly normalize the control level into molar concentration units to facilitate direct comparison with the normalized test results.
Put another way, by using normalized or common units of measurement, apples-to-apples comparison of test and control results could be readily made.
Furthermore, one skilled in the art would have had a reasonable expectation of success in storing the normalized control values in a database as Lukkarinen et al. indicate that their server apparatus may contain a database as well as memory for storing information and data (page 23).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen et al. in view of Burg et al., Brown, Ozcan et al., Myers et al. and Mott et al., as applied to claim 11 above (hereinafter “Modified Lukkarinen”), and further in view of Jang et al. (US20080062325A1).
Regarding claim 23, Lukkarinen et al. in view of Burg et al., Brown, Ozcan et al., Myers et al. and Mott et al. are as discussed in detail above regarding claim 11, which will not be repeated here.
Lukkarinen et al. in view of Burg et al., Brown, Ozcan et al., Myers et al., and Mott et al. do not specifically teach the limitation “creating a normalized RGB value between 0 and 100”.
Jang teaches throughout the publication an image processing apparatus includes a color extracting part that receives an image signal and extracts a color signal from the received image signal; and a converting part that detects a saturation of a pixel of the color signal, determines whether the saturation of the pixel is higher or lower than a reference saturation, increases the saturation of the pixel based on a conversion function if the saturation of the pixel is higher than the reference saturation, and decreases the saturation of the pixel based on the conversion function if the saturation of the pixel is lower than the reference saturation (Abstract).
Specifically, Jang teaches that in this exemplary embodiment, if saturation of an RGB color of 255 is normalized to 100 in the image processing apparatus 100, the reference saturation is set to the midst saturation of 50 between 0 and 100 (Par. 62, Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of modified Lukkarinen, to incorporate a step of creating a normalized RGB value between 0 and 100, as taught by Jang, to arrive at the claimed invention, for the purpose of comparing original saturation for each pixel of the color signal with reference saturation to determine whether the original saturation is low or high as taught by Jang (Jang, Par. 39). One of skill in the art would have a reasonable expectation of success in combining modified Lukkarinen with Jang because both are directed to a method of analyzing an RGB image with RGB color values.

Response to Arguments
Applicant's arguments filed on 08/29/2022 have been fully considered.
With respect to the § 103 rejections, Applicant argues that none of the recited references disclose or suggest the selection of one of a plurality of medical test functions in the manner recited in amended Claim 11 based upon at least one indicator in an RGB image.
These arguments are found not persuasive. Therefore the 103 rejections are maintained and updated in view of the amended claims 11 and 21. In brief, regarding claims 11 and 21, Lukkarinen et al. in view of Burg et al., Brown, Ozcan et al., Myers et al. and Mott et al. as evidenced by Rundström et al. teach the claimed invention as stated in detail in the 103 rejection above. 
For example, Lukkarinen et al. teach that the server may contain an image processing unit that receives additional information to determine the purpose of the test, for example, if there are different tests for different purposes, the image processing unit may be configured to determine the purpose of the test from the received image, for example by means of some additional information, like a barcode, a type/purpose identifier, etc., or the user may have been prompted to select the purpose amongst shown options or to input some identification information of the test, or any other convenient way may be used for identifying the purpose of the test (see page 20, lines 1-9 and page 11, lines 3-27), thereby reading on “receiving an image of a testing device, the image including at least one indicator of at least one test function indicator on a surface of the testing device for performing a selection of the one of a plurality of medical test functions, selecting at least one of the plurality of medical test functions for performance responsive to the at least one indicator in the image”. Similarly, Burg also teaches the diagnostic instrument 10 further includes an identification label, such as a unique identification (UID) 24. The UID may be a visual indicia serving as a landmark to identify a specific area of the diagnostic instrument. Additionally, the UID 24 may be configured to contain certain identification information about the diagnostic instrument 10, such as a list of the analytes that are being tested, and other identifying information. The information may be printed directly on or encrypted with the UID 24, such as is the case with a label or two-dimensional bar code, such as a QR code ([0050]). In addition, it is well known in the art that multiple indicators on the outer surface of the housing can be used to identify the test function of two test strips as evidenced by Rundström et al. (Rundström, [0037] and Fig. 1 shows a test device containing two test strips and the outer surface of the housing top 13 may be provided with indicia 15 adjacent each result window in order to distinguish the locations of the respective species of IgE antigens; the indicia may comprise text, graphics, icons, or any combinations thereof). Therefore the newly amended features are taught by the cited prior arts. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        
/REBECCA M GIERE/Primary Examiner, Art Unit 1641